    b     IGI  I  L
            Case 1:17-cv-04327-LLS-RWL                Document 165 Filed 07/13/20 Page 1 of 1
0
W UNITED STATES DISTRICT COURT
U) SOUTHERN DISTRICT OF NEW YORK
0:::
Q MICHAEL DARDASHTIAN, individually and
0   on behalf of COOPER SQUARE VENTURES, LLC
z   NDAP, LLC and CHANNEL REPLY,                               Civil Case No.: 1: 17 Civ.4327 (LLS)

w                                       Plaintiffs,
0                          -against-                                NOTICE OF OBJECTION TO
~                                                                  MAGISTRATE JUDGE'S ORDER
W   DAVID GITMAN, ACCEL COMMERCE, LLC,                                                ' . - ::.:. _...:-========ti
~   DALY A VENTURES, LLC, KONSTANTYN
    BAGAIEV, OLESKKII GLUKHAREV                                                       I ~~~~~~~~
    and CHANNEL REPLY, INC.,                                                             ELECTRONICALLY FlLED
                               Defendants.                                               DOC#: _ _ _ _--,-,..._.,.,__-
                                                                                                                          0
                                                                                                                          ·- ;;:J
                                                                                         n A T r FILE D:. _ _~=9~}~,·'3~/;i=


        SIRS:

                 PLEASE TAKE NOTICE that upon the attached declaration and memorandum of law
        dated July 10, 2020, Defendants will move this court, Hon. Louis L. Stanton, US.DJ., in
        Courtroom 21 C, United States Courthouse, 500 Pearl Street, New York, NY 10007-1312, on the
        31 st day of July, 2020, or as soon thereafter as counsel can be heard for an order pursuant to Rule
        72 of the Federal Rules of Civil Procedures granting reversal of the Magistrate Judge's order and
        pennitting the use of the Rebuttal Expert Report and expert.

        Dated: Bayside, New York
               July 10, 2020



                                                                                         /s/Sang J. Sim
                                                                               t.f I / \ Sang J. Sim, Esq.
                                                                             0
                  ~ ~l.--i.,~~t          f"4   i         l J ~ 'l,.-0 2- 0   ~Iv •
